Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1- 20 are method for dynamically generating an optimized processing pipeline for tasks. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The claim1 is directed to method for dynamically generating an optimized processing pipeline for tasks. A process is one of the statutory categories of invention. 
The claim1 is directed to a process, i.e., a series of steps or acts, for providing a performance guaranty. The claim1 recites a computer-implemented method for dynamically generating an optimized processing pipeline for tasks, identifying tasks to be executed from defined tasks that are defined declaratively as a number of stages of input data, data transformations, and output data; and creating one or more optimized data processing pipelines by performing a dependency resolution procedure on stages of all tasks in parallel using the determined dependencies to determine the order of stages and removing duplication of stages between the tasks. similar which can be an abstract idea. The mere nominal recitation of element does not take the claim limitation out of the mental processes grouping. Thus, the claim 1 recites a mental process. Thus, the claim1 is directed to an abstract idea.
The claim1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Claim 1, for example, recites a computer-implemented method for dynamically generating an optimized processing pipeline for tasks, identifying tasks to be executed from defined tasks that are defined declaratively as a number of stages of input data, data transformations, and output data; and creating one or more optimized data processing pipelines by performing a dependency resolution procedure on stages of all tasks in parallel using the determined dependencies to determine the order of stages and removing duplication of stages between the tasks in which these steps of being practical perform in mind and the additional elements do not amount  significantly more than the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). The claim as a whole is not integrates the mental process into a practical application. The claim is not patent eligible.
Dependents are not drawn eligible subject matter as they are directed to an abstract idea without significantly more.

Claim 12 is directed to a system comprising a processor and a memory having instructions stored which, a memory. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of devices). 
Claim 12 is directed a system for dynamically generating an optimized processing pipeline for tasks, a processor and a memory configured to provide computer program instructions to the processor to execute functions of a plurality of components identifying component for identifying tasks to be executed from defined tasks that are defined declaratively as a number of stages of input data, data transformations, and output data; and a pipeline creating component for creating one or more optimized data processing pipelines by performing a dependency resolution procedure on stages of all tasks in parallel using the determined dependencies to determine the order of stages and removing duplication of stages between the tasks. The claim 12 recite components identifying component for identifying tasks to be executed from defined tasks that are defined declaratively as a number of stages of input data, data transformations, and output data; and a pipeline creating component for creating one or more optimized data processing pipelines by performing a dependency resolution procedure on stages of all tasks in parallel using the determined dependencies to determine the order of stages and removing duplication of stages between the tasks which can be performed mentally. The mere nominal recitation of a system for dynamically generating an optimized processing pipeline for tasks, a processor and a memory configured to provide computer program instructions to the processor does not take the claim limitation out of the mental processes grouping. Therefore, claim recites a mental process and is directed to an abstract idea.
The claim 12 does not include the additional elements limitations in addition to the abstract idea. The claim recited the additional limitations of central processing unit (CPU) core of the computing device. These generic computer components are claimed as server for enabling allocation of resources for a plurality of hosts, the server comprising a processor; and a computer program product storing instructions that, when executed by the processor, identifying a service running on one or more of the plurality of hosts; determining a stretch factor for a recurring load pattern for the service running on the one or more of the plurality of hosts; wherein the stretch factor associates a first load pattern having a first time series of a first length to a second load pattern having a second time series of a second length different from the first length. The recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, the computer components at each step of the process perform generic computer functions. The claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible.
Dependent claims 13-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195